     Case 2:20-cv-00440-JAM-DMC Document 4 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRENT JEFFREY LAMBERT,                             No. 2:20-CV-0440-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    D. LONG,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to Eastern District of California Local

19   Rules, this case was not assigned to a District Judge when the case was filed. The parties have

20   not consented to Magistrate Judge jurisdiction and the court now finds that assignment of a

21   District Judge is necessary to properly address the case.

22                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a District Judge and to update the docket to reflect the new case number.

24

25   Dated: April 27, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
